DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-05-00150-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


THE STATE OF TEXAS,                                  §     APPEAL FROM THE FOURTH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

BRYAN KEITH ALEXANDER,
APPELLEE                                                        §     RUSK COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal.  No decision having been delivered by
this Court, the motion is granted, and the appeal is dismissed in accordance with Texas Rule of
Appellate Procedure 42.2.
Opinion delivered August 10, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.













(DO NOT PUBLISH)